IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-60272
                             Summary Calendar



JOHN BENTON,

                                               Plaintiff-Appellant,

versus

DON GRANT, Warden, Delta Correctional Facility;
JACQUELINE A. BANKS, Assistant Warden, Delta Correctional
Facility; LIZAR POLK, Unit Manager, Delta Correctional
Facility; UNKNOWN LOGAN, Building Inspector, Delta
Correctional Facility; UNKNOWN WHITE, Maintenance, Delta
Correctional Facility; UNKNOWN COOPER, Doctor; VICTOR MALLET,
DR, Bone Specialist,

                                               Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 4:00-CV-96-P-A
                        --------------------
                          December 27, 2001
Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           John Benton, Mississippi prisoner # R6103, appeals from

the district court's dismissal of his civil rights complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).           Benton argues

that the defendants were deliberately indifferent to his serious

medical needs and to a substantial risk of harm caused by a leaky

ceiling at his place of incarceration.



     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-60272
                                 -2-

          Benton was seen by two different doctors for injuries

sustained to his right ankle after a slip-and-fall in a puddle of

water on the prison floor.     Benton's complaints concerning the

medical treatment that he received fail to rise to the level of

deliberate indifference.    See Domino v. Texas Dep't of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001); Johnson v. Treen, 759

F.2d 1236, 1238 (5th Cir. 1985).     As for Benton's complaint that

the defendants knew about the leak in the ceiling but failed to

repair it, we conclude that, at most, Benton alleges a claim of

negligence, which is not actionable under 42 U.S.C. § 1983.      See

Daniels v. Williams, 474 U.S. 327, 332-36 (1986); Marsh v. Jones,

53 F.3d 707, 711-12 (5th Cir. 1995).

          Because there is no arguable merit to Benton’s claims,

the appeal is DISMISSED AS FRIVOLOUS.   See Howard v. King, 707 F.2d

215, 220 (5th Cir. 1983).

          The dismissal of Benton’s complaint by the district court

and his appeal by this court on grounds of frivolousness each court

as a “strike” for purposes of 28 U.S.C. § 1915(g).   See Adepegba v.

Hammond, 103 F.3d 383, 387 (5th Cir. 1996).   If Benton accumulates

another strike, he will be barred from filing i.f.p. proceedings or

appeals as long as he remains incarcerated unless he is in imminent

danger of serious physical injury.    See 28 U.S.C. § 1915(g).

          APPEAL DISMISSED; WARNING ISSUED.